962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Plaintiff-Appellant,andRichard RHODES;  Thomas E. Clark;  Addison Warren Sewell, Plaintiffs,v.T. L. BARNETT;  R. E. Lee;  C. M. Creecy, Jr.;  LieutenantTroy Willis;  Frank A. Evans;  Joseph Hamilton;  Aaron J.Johnson;  Unknown Defendants, and all other unknown inactive concert or otherwise, Defendants-Appellees.
No. 92-6294.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 15, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-90-223-CRT-BR)
Edward A. Ganey, Jr., Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Edward A. Ganey, Jr. appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. Barnett, No. CA-90-223-CRT-BR (E.D.N.C. Oct. 10, 1990 and Feb. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED